Citation Nr: 0931837	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-00 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 
percent for post-traumatic stress disorder (PTSD), 
effective June 21, 2006.

2.  Entitlement to a rating in excess of 50 percent for 
PTSD, effective July 8, 2008.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran retired in February 1987, after more than 
twenty-six years of active, honorable service.  He had 
service in the Republic of Vietnam, and his awards and 
decorations included the Combat Infantryman Badge, the 
Parachute Badge, and the Pathfinder Badge.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the RO.  

During the pendency of this appeal, the Veteran claimed 
entitlement to a total disability rating based on 
individual unemployability (TDIU) due to his service-
connected disabilities.  However, he already has 100 
percent schedular evaluation for his multiple service-
connected disabilities.  Under such circumstances, a claim 
for a TDIU may not be considered.  Prec. Op. VA Gen. 
Counsel 6-99 (Consideration of Claim of Total Disability 
Based on Individual Unemployability Where Schedular Total-
Disability Rating in Effect, 64 Fed. Reg. 52374, 
52375(1999)).  


FINDINGS OF FACT

1.  Effective June 21, 2006 through January 27, 2008, the 
Veteran's PTSD was productive of no more than occupational 
and social impairment with an occasional decrease in work 
efficiency, and he generally functioned satisfactorily, 
with routine behavior, self-care, and normal conversation.

2.  Since January 28, 2008, the Veteran's PTSD, manifested 
primarily by feelings of fear, sadness, depression, mood 
swings, anger, agitation, auditory and visual 
hallucinations, and panic attacks, has been productive of 
occupational and social impairment, with deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, or mood.  


CONCLUSIONS OF LAW

1.  Effective June 21, 2006 through January 27, 2008, the 
criteria for an initial rating in excess of 30 percent for 
PTSD were not met.  38 U.S.C.A. § 1155, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. § 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2008).

2.  Since January 28, 2008, the criteria for a 70 percent 
for PTSD have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2009); 38 C.F.R. § 3.159, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development of 
his claim of entitlement to an increased rating for his 
PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

In its September 2006 decision, the RO granted the 
Veteran's claim of entitlement to service connection for 
PTSD and assigned a 30 percent disability rating, effective 
June 21, 2006.  The Veteran disagreed with that rating, and 
perfected an appeal to the Board.  

By a rating action in April 2009, the RO granted the 
Veteran a 50 percent rating for PTSD, effective July 8, 
2008.  However, because that was not a full grant of 
benefits, the Board retained jurisdiction over the appeal.  

Although VA has not notified the Veteran of the information 
and evidence necessary to substantiate and complete his 
claims for increased ratings, he has demonstrated an 
excellent understanding of the criteria for an increased 
rating.  For example, in his notice of disagreement, he set 
forth the applicable diagnostic code and made cogent 
arguments based on the relevant law and regulations and 
their application to the facts of his case.  Moreover, he 
supplied material evidence from the Goldsboro Psychiatric 
Clinic in support of his appeal, and VA examined him to 
determine the extent of his impairment due to PTSD.  In 
addition, VA offered the Veteran an opportunity to present 
evidence and testimony at a hearing on his appeal; however, 
he declined that opportunity.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding information 
which could used to support his appeal; and there is no 
evidence of any VA error in notifying or assisting the 
Veteran that could result in prejudice to him or that could 
otherwise affect the essential fairness of the 
adjudication.  Therefore, the Board will proceed to the 
merits of the appeal.

Analysis

The Veteran contends that the various ratings for his PTSD 
do not adequately reflect the level of impairment caused by 
that disability for the time periods at issue.  Therefore, 
he maintains that increased ratings are warranted.  

After carefully considering the claim in light of the 
record and the applicable law, the Board finds that the 
preponderance of the evidence supports a 70 percent rating 
for PTSD, effective January 28, 2008.  Therefore, an 
increased rating is warranted and to that extent, the 
appeal will be allowed.  However, for the period from 
June 21, 2006 through January 27, 2008, the preponderance 
of the evidence supports the currently assigned evaluation 
of 30 percent for PTSD.  Therefore, an increased rating for 
that time period is confirmed and continued.  To that 
extent the appeal will be denied.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2008).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1. 

PTSD is rated in accordance with the provisions of 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating 
is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for PTSD, when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD, when there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted for PTSD, when 
there are such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

Relevant to an evaluation of PTSD is the score on the 
Veteran's Global Assessment of Functioning (GAF) Scale.  
That scale is found in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  The nomenclature in DSM IV has been specifically 
adopted by VA in the evaluation of mental disorders.  
38 C.F.R. § 4.125, 4.130 (2002).  

A GAF of 51 to 60 indicates moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning.  
Id.  

A GAF of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Id.

A GAF of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  Id.; 
see Brambley v. Principi, 17 Vet. App. 20 (2003) (J. 
Steinburg concurring) (A GAF of 40 signifies considerably 
greater occupational impairment than a GAF of 50.)  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where 
an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. 
App. 119 (1999) (When service connection is granted and an 
initial rating award is at issue (as in this case with 
respect to radiculopathy of the left lower extremity) 
separate ratings can be assigned for separate periods from 
the time service connection became effective.).  Therefore, 
the following analysis is undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

Evidence filed in support of the Veteran's claim for 
service connection for PTSD consisted of the report of a 
September 2006 VA examination.  The Veteran reported 
difficulty since 1978 manifested by nightmares, impaired 
sleep, intrusive thoughts, anxiousness, startle reaction, 
hypervigilance, a quick temper, and avoidance behavior, 
such as not watching combat related shows, especially those 
pertaining to Vietnam.  However, on examination, the 
Veteran was generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation.  
Indeed, he was alert, cooperative, and neatly dressed.  He 
was oriented and calm, spontaneous and responsive.  He did 
not demonstrate bizarre physical movements or delusions or 
hallucinations, and there were no loosened associations, 
flight of ideas, suspicion, or ideas of reference.  His 
memory was good, and his intelligence, insight, and 
judgment were adequate.  Therefore, he was assigned a GAF 
of 56, commensurate with moderate impairment.  

The foregoing findings more nearly approximate the criteria 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  
Indeed, the foregoing report shows that Veteran did not 
demonstrate the criteria for a 50 percent rating such as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
Therefore, the initial 30 percent evaluation, effective 
June 21, 2006 is confirmed and continued.  To that extent, 
the appeal is denied.

Although the RO found the Veteran's subsequent 
manifestations of PTSD commensurate with a 50 percent 
rating effective July 8, 2008, the evidence shows that the 
Veteran actually met or more nearly approximated the 
criteria for a 70 percent rating, effective January 28, 
2008.  

During treatment at the Goldsboro Psychiatric Clinic from 
January 28 through January 7, 2009, the Veteran endorsed 
feelings of fear, sadness, depression, mood swings, anger, 
and agitation as the primary manifestations of his PTSD.  
He also endorsed panic attacks between one and four times a 
week, lasting approximately ten minutes each.  In addition, 
he reported auditory hallucinations, such as footsteps and 
noises in his house, and visual hallucinations, such as 
moving peripheral shadows.  Although a GAF of 40 was noted 
in January 2008, the preponderance of the evidence showed 
GAF scores of 45 to 50.  Such scores were indicative of 
serious impairment and more nearly approximated the 
criteria for a 70 percent rating throughout the Veteran's 
treatment starting January 28, 2008.  At the very least, 
there was an approximate balance of evidence both for and 
against the claim that the Veteran's PTSD warranted the 
higher rating.  Under such circumstances, all reasonable 
doubt is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  Accordingly, a 70 percent 
rating is warranted for PTSD for the period starting 
January 28, 2008.  To that extent, the appeal is allowed. 
In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  
Although the Veteran has endorsed recurrent auditory and 
visual hallucinations and reportedly has significant memory 
loss, there is no competent evidence of gross impairment in 
his thought processes or communication; grossly 
inappropriate behavior; or a persistent danger of hurting 
himself or others.  Indeed, he has, generally, denied 
feelings of helplessness, hopelessness, or crying spells 
and has consistently denied the presence of suicidal 
ideation.  Moreover, there is no evidence that his PTSD 
results in an intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; disorientation to time or place.  Therefore, while 
the manifestations of his PTSD reflect the criteria for a 
70 percent schedular evaluation, they do not meet or more 
nearly approximate the criteria for a 100 percent schedular 
rating.  

In evaluating this appeal, the Board has also considered 
the possibility of referring this case to the Director of 
the VA Compensation and Pension Service for possible 
approval of an extraschedular rating for the Veteran's 
PTSD.  However, the evidence does not show such an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards in rating any of those disabilities.  38 C.F.R. 
§ 3.321(b)(1) (2003).  Rather, the record shows that the 
manifestations of the Veteran's PTSD are those contemplated 
by the regular schedular standards.  It must be emphasized 
that the disability ratings are not job specific.  They 
represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military 
service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1). 




ORDER

Entitlement to an initial rating in excess of 30 percent 
for PTSD, effective June 21, 2006 through January 27, 2008, 
is denied.

Entitlement to a 70 percent rating for PTSD, effective 
January 28, 2008 is granted, subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


